Citation Nr: 0118575	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for residuals of a jaw injury.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
October 1949.

This matter is the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Houston, Texas. In the decision the RO determined that the 
veteran had not submitted new and material evidence to 
warrant reopening his claim. The veteran did not appear for 
his re-scheduled electronic hearing before a member of the 
Board. See 38 C.F.R. §§ 20.700(e), 20.702(d), 20.704(d) 
(2000).


FINDINGS OF FACT

1.  In November 1982, the RO denied a claim for entitlement 
to service connection for a left jaw injury.

2.  The evidence received since the RO's November 1982 
decision includes the veteran's clarifying statement 
regarding in-service injury and VA post-service medical 
records bearing directly and substantially upon the specific 
matter under consideration, and such evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received subsequent to the 
RO's November 1982 denial of service connection for a jaw 
injury.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

The veteran filed his initial claim in November 1982, 
requesting service connection for an in-service jaw injury.  
Service medical records were reported by National Personnel 
Records Center (NPRC) to be unavailable.  In a November 1982 
rating decision, the RO denied service connection for the 
veteran's reported injury on the basis that the veteran had 
not established that he had a current disability. Of record 
at that time where the veteran's statements indicating that 
he was injured in 1948 and identifying the location of the 
military facility at which he was treated for such injury. 
The RO notified the veteran of the decision to deny his claim 
in November 1982 and the veteran did not appeal.

In September 1998, the veteran renewed his claim for service 
connection for a reported in-service jaw injury. At this 
time, he noted that during his military service, he received 
a jaw injury while a member of the boxing team.  The veteran 
identified post-service dental treatment records from Harris 
County Hospital Dental Center, which were subsequently 
procured by the RO.  Such records chronicle the veteran's 
dental treatment from 1994 to 1999.  The records diagnosis 
the veteran with periostitis, a dental bone disorder 
manifested in part by, swelling, bone loss, and pain.  Tooth 
abscesses, tooth loss, cluster rows of bone nodules 2 inches 
long, and tori palatal were also noted. The veteran currently 
has dentures.

II.  Pertinent Law & Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal. 38 C.F.R. § 20.200 (2000). Absent appeal, a decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. §§ 5104, 7105(c) (West 1991); 38 C.F.R. §§ 19.192, 
20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation. 
See 38 C.F.R. § 3.105 (2000). If new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim. 38 U.S.C.A. § 5108 (West 
1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration that is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a). In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).

III. Analysis

The veteran contends that he is entitled to service 
connection for residuals of a jaw injury sustained in-
service.  First, the Board notes that the veteran did not 
file a timely appeal to the RO's November 1982 denial of 
service connection.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. 
§ 19.192 (2000).  Accordingly, such decision is final.  At 
the time of the decision, no medical records were associated 
with the file, and the evidence of record consisted of the 
veteran's statement indicating his left jaw was injured in 
service in Korea in 1948.  Subsequent to the final decision, 
the veteran clarified the he was injured while a member of 
the boxing team during service, therefore shedding further 
light on the circumstances surrounding his reported jaw 
injury.  Harris County records from 1994 to 1999 were also 
subsequently received. Such records identify the present 
dental disorder of periostitis.  Tori palatal is also noted, 
as are tooth abscesses, tooth loss, and cluster rows of bone 
nodules.  The RO originally denied service connection in the 
November 1982 final decision, in part, on the basis that the 
veteran had not supplied evidence of a current disability.  
The submitted records specifically speak to this issue. 

The Board observes that the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108.  It is specifically noted that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See VCAA, § 3 (to be 
codified at 38 U.S.C. § 5103A(f)).  By this opinion, the 
Board finds that new and material evidence has been presented 
and the veteran' claim is reopened.  Accordingly the matter 
of the VA's duty to assist must also be addressed.

The Board notes that recently enacted VCAA has expanded the 
VA's duty to notify the veteran and any representative, and 
has enhanced its duty to assist the veteran in developing the 
facts pertinent to the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 38 U.S.C.A. § 5103A).  

These obligations are heightened when any service medical 
records have been determined to be unavailable, as is the 
instant case. O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
(where denial of a veteran's claim rests, in part, on the 
government's inability to produce records that were once in 
its custody, an explanation of the reasonableness of the 
search conducted and why further efforts are not justified is 
required); Moore v. Derwinski, 1 Vet. App. 401 (1991) (duty 
to assist is particularly great in light of the 
unavailability of service medical records).  As such, the 
veteran's claim is reopened.


ORDER

The claim of entitlement to service connection for residuals 
of a jaw injury is reopened; that claim is herein remanded.


REMAND

It is not clear that the RO has fully notified the veteran of 
other types of information that could be probative of his 
claims nor assisted him in obtaining such.  Although the 
veteran initially filed a claim in 1982, there are no post-
service medical records associated with the file, dated prior 
to 1994, and there is no reference in the records which have 
been received to a history of a jaw injury during service, or 
that current dental problems could be related to such an 
injury.   Moreover, the veteran has submitted evidence of a 
current disability and a statement indicating such disability 
is related to service.  Therefore, in order to ensure that 
the veteran receives his procedural due process rights, the 
Board finds that the claim should be remanded.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be advised of the 
probative value of any lay statements 
from officers or enlisted personnel who 
witnessed or had knowledge of the 
reported boxing injury, or treatment for 
any such related jaw injury and that any 
such statements, which can be obtained 
should be submitted.

2.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his jaw injury, 
or related problems, since his service 
discharge.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associate them with the claims folder. If 
the RO is unable to obtain any of the 
records indicated by the veteran, the 
veteran should be so advised and in 
notifying the veteran of such, in doing 
so, the RO should follow the proper 
procedures delineated under the VCAA. 

3.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5107) Pub.L.No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated. Stegall v. West, 11 
Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims.

If any benefit sought on appeal remains denied the veteran 
and any representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  The supplemental statement of the case must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

